      Case 1:03-cv-00050-JRH Document 1433 Filed 12/11/20 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


WHITESELL CORPORATION,                *
                                      *


            Plaintiff,                *
                                      *


      V.                              *          CV 103-050
                                      ★


ELECTROLUX HOME PRODUCTS, INC.,       *
HUSQVARNA, A.B., and HUSQVARNA        *
OUTDOOR PRODUCTS, INC.,               *
                                      *


            Defendants.




                                ORDER




      Defendants Electrolux Home Products, Inc., Husqvarna A.B.,

and   Husqvarna    Outdoor   Products,    Inc.    have   moved   for   summary-

judgment on Plaintiff Whitesell Corporation's claim for expenses

of litigation under O.C.G.A. § 13-6-11.          For the following reasons,

the motion is granted.^

      In   Count VIII of     the Second Amended       Complaint,   Whitesell

alleges that Defendants have "acted in bad faith and have been

stubbornly litigious in the positions they have taken with respect

to their dealings with Whitesell, and [Defendants] have caused



^ The Clerk gave Plaintiff notice of the summary judgment motion
and the summary judgment rules, of the right to file affidavits or
other materials in opposition, and of the consequences of default.
(Doc. No. 1313.) Therefore, the notice requirements of Griffith
V. Wainwright, 772 F.2d 822, 825 (ll*^^ Cir. 1985) (per curiam), are
satisfied.   The time for filing materials in opposition has
expired, and the motion is ripe for consideration.
       Case 1:03-cv-00050-JRH Document 1433 Filed 12/11/20 Page 2 of 7



Whitesell unnecessary trouble and expense." (Doc. No. 568, H 210.)

Accordingly, Plaintiff seeks expenses of litigation to include

attorneys' fees.        (Id. f 211.)

       O.C.G.A. § 13-6-11 "'permits a jury to award attorney fees

[and other litigation expenses] where the defendant has acted in

bad    faith,   has    been    stubbornly      litigious,   or     has   caused   the

plaintiff unnecessary trouble and expense.'"                Koncul Enters., Inc.

V. Nationscredit Fin. Servs. Corp., 2001 WL 34052996, at *7 (S.D.

Ga. Aug. 13, 2001) (quoting Physician Specialists in Anesthesia,

PC V. MacNeill, 539 S.E.2d 216, 224 (Ga. Ct. App. 2000)).                          To

recover such fees and expenses, the plaintiff must "'prove the

actual   costs      incurred   and   the   reasonableness     of   those   costs.'"


Id. at *8 (quoting Davis v. S. Exposition Mgmt. Co., 503 S.E.2d

649, 652 (Ga. Ct. App. 1998)).              Moreover, the reasonableness and

necessity of incurred expenses and fees are matters for expert

opinion.      Am. Med. Transp. Grp., Inc. v. Glo-An, Inc., 509 S.E.2d

738, 741 (Ga. Ct. App. 1998) ("[Q]uestions of reasonableness and

necessity of the expenses of litigation and attorney fees are

matters for expert opinion."); U-Haul Co. of W. Ga. v. Ford, 320

S.E.2d 868, 872 (Ga. Ct. App. 1984) (stating that expert testimony

must be presented on the issue of reasonableness); Cockfield v.

United States, 2013 WL 12157589, at *1 (S.D. Ga. Dec. 2, 2013);

Trade AM Int'l, Inc. v. Cincinnati Ins. Co., 2010 WL 11512189, at

*2    (N.D.   Ga.   Oct.   25,   2010)     (granting   defendant's       motion for

                                           2
    Case 1:03-cv-00050-JRH Document 1433 Filed 12/11/20 Page 3 of 7



judgment as a matter of law on litigation expenses claim because

"without an expert witness to testify as to the reasonableness of

the expenses, . . . Plaintiff could not make out a prima facie

case for an award of fees and expenses in any amount").

     In this case, Whitesell did not disclose the identify of any

expert witness who may present evidence on the necessity and

reasonableness of its attorneys' fees and litigation expenses as

required    under    Federal    Rule   of   Civil   Procedure   26(a)(2)(A).

Moreover,    under    Rule     26(a)(2)(B),    such    disclosure   must   be

accompanied by a written expert report, which Whitesell failed to

provide.     The time to disclose its experts and furnish expert

reports concluded on April 15, 2019.           (Doc. No. 1173.)     Thus, on

December 13, 2019, Defendants moved for summary judgment on the

basis that without expert testimony, Whitesell will be unable to

present evidence necessary to support its claim under O.C.G.A. §

13-6-11.    Cf. Cascade Crossing II, LLC v. RadioShack Corp., 2009

WL 10696700, at *3 (N.D. Ga. Apr. 28, 2009)               (finding summary

judgment appropriate on a claim under O.C.G.A. § 13-6-11 where the

plaintiff failed to demonstrate a triable issue of fact regarding

questions of bad faith, stubborn litigiousness and unnecessary

expense).

     In response to Defendants' motion, Whitesell simply disputed

that expert testimony is required despite established case law on

the point.    (See cases cited, supra.)             Whitesell also contends

                                       3
       Case 1:03-cv-00050-JRH Document 1433 Filed 12/11/20 Page 4 of 7



that it has the option to call its own counsel to testify as to

both the amount and the reasonableness of attorneys' fees and

costs.      However, even if Whitesell intends to call its own former

and present attorneys to testify, it must still disclose them as

experts in the case and furnish an expert report.               See Tindall v.

H&S Homes, LLC, 2012 WL 3637745, at *1 (M.D. Ga. Aug. 22, 2012)

("Counsels' intent to testify at trial should have accordingly

been disclosed pursuant to Rule 26, and an expert report should

have been filed."), quoted in Cockfield, 2013 WL 12157589, at *1

(granting the defendant's motion in limine to exclude plaintiff's

attorneys' testimony because the attorneys were not disclosed as

experts); Trade AM Int'1, Inc., 2010 WL 11512189 (excluding the

plaintiff's attorney's testimony on its O.C.G.A. § 13-6-11 claim

because the attorney had not been timely disclosed as an expert

and then granting the defendant's motion for judgment as a matter

of law).

       That said, the Court retains wide discretion to admit expert

testimony even though there has been a failure to comply with Rule

26.     Tindall,   2012   WL   3637745,   at   *1    (cited   source   omitted).

However, the transgressing party must show that its failure to

disclose is substantially justified or is harmless.               Id. (quoting

Fed.   R.   Civ. P.   37(c)(1)).     In   this      case,   Whitesell does not

attempt to justify its failure to disclose other than to maintain

that disclosure is not required.           The Court, however, disagrees

                                      4
      Case 1:03-cv-00050-JRH Document 1433 Filed 12/11/20 Page 5 of 7



and therefore finds no justification in Whitesell's failure.                               With

respect    to   prejudice         to   Defendants,           Whitesell     contends        that

because there has been no trial date set, Defendants will have

ample opportunity to depose the identified testifying attorneys,

review their fees and costs invoices and other documentation, and

offer appropriate challenges.              (Pl.'s Sur-Reply, Doc. No. 1372, at

8.)

      A similar situation arose in a fairly recent Northern District

of Georgia case - Dunham v. Heartland Express Inc. of Iowa, 2018

WL 4855415 (N.D. Ga. Jan. 18, 2018).                     In the case, the district

judge allowed the plaintiffs to cure their pleadings at the summary

judgment stage to include a claim under O.C.G.A. § 13-6-11.                                Id.

at *1.    Nevertheless, the plaintiffs failed to identify an expert

witness or file an expert report on the issue until six business

days before trial.            Id.        In analyzing the prejudice to the

defendant,      the    district        court       pointed    out   that      even    if   the

defendant could depose the plaintiffs' witnesses before trial, it

would    have   no    time   to   secure       a   rebuttal     witness.       Id.    at    *2,

Moreover, the district court noted that the proposed litigation

expenses     were     not    straightforward           or     simple     to    understand.

Accordingly, the district court would not allow the expert witness

testimony and dismissed the O.C.G.A. § 13-6-11 claim.                           Id.

      So too are the attorneys' fees and expenses of litigation in

this case far from straightforward or simple to understand.                                 One
      Case 1:03-cv-00050-JRH Document 1433 Filed 12/11/20 Page 6 of 7



needs only to look at the docket sheet spanning seventeen years

with 31 attorneys on Whitesell's side (by Defendants' count) to

recognize the complexity of the matter.             It would not be readily

apparent to Defendants which of those 31 attorneys would be called

to testify, which is complicated by the fact that the attorneys

practice    in varying   locations      such   as   New   York   and    Florida.

Certainly, the depositions of any identified attorney would have

to be taken, and Defendants would want an opportunity to retain

rebuttal witnesses.      Finally, with a case of this longevity and

litigiousness, it is fair to say that the                 vast majority of

attorneys' fees and expenses have already been incurred, and the

parties could have been exploring issues arising therefrom during

the expert discovery period. Notably, a plaintiff may only recover

fees and expenses under O.C.G.A. § 13-6-11 attributable solely to

a prevailing claim, see Roberts v. JP Morgan Chase Bank, Nat'l

Ass'n, 802 S.E.2d 880, 887 (Ga. Ct. App. 2017); certainly the

parties will dispute whether any given fee or expense was solely

attributable to Whitesell's remaining claims.               Allowing expert

disclosure, expert reports, and inevitably related discovery now,

when as the Court described recently "there is light at the end of

the pre-trial tunnel" (doc. no. 1411, at 2), would dim the prospect

of conducting a trial as expediently as the present circumstances

of   the   COVID-19 pandemic    would    permit.      In short,        the   Court

concludes that allowing Plaintiff to identify experts on the issue
     Case 1:03-cv-00050-JRH Document 1433 Filed 12/11/20 Page 7 of 7



of litigation expenses pursuant to O.C.G.A. § 13-6-11 at this late

date would not be harmless to Defendants or the desired progress

of the case.


         Upon the foregoing, the Court GRANTS Defendants' motion for

summary judgment as to Plaintiff Whitesell's claim for expenses of

litigation under O.C.G.A. § 13-6-11 (doc. no. 1308) because without

expert testimony on the issue, Plaintiff Whitesell would not be

able to establish said claim as a matter of law.


         ORDER ENTERED at Augusta, Georgia, this 11^ day of December,
2020 .




                                                                 JUDGE
                                        UNIT^ STATES DISTRICT COURT
                                            llERN DISTRICT OF GEORGIA
